Filed 7/27/15 Rice v. Eaton CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----




LORAIN RICE,                                                                                 C074499

                   Plaintiff and Respondent,                                     (Super. Ct. No. SFS18719)

         v.

THOMAS EATON,

                   Defendant and Appellant.



         Mother Lorain Rice appeals from court orders dated May 30, 2013, July 10, 2013,
and October 3, 2013. She claims the orders are void and should be vacated. These
claims are moot. Mother appears also to contend that although the July 10, 2013, order
has now been vacated, the order precludes her from collecting interest and seeking
contempt for the period before the order’s revocation (the July 10, 2013, order). We
conclude this contention is not ripe for our review. Accordingly, the appeal is dismissed.




                                                             1
                                      BACKGROUND
       For two days in May 2013, the parties presented evidence and argument to the trial
court on issues related to, among other things, modification of child support, child
support arrears, and failure to comply with court orders. In the course of that trial,
following discussions “off the record,” the parties agreed to a “global resolution of all
outstanding issues between the parties with respect to payment of current support and
payment on arrears, and the outstanding contempt proceedings . . . .”
       That global resolution, identified as a judicially supervised agreement entered into
in open court under Code of Civil Procedure section 664.6, included a finding that the
total amount of child support arrears owed by father was $125,000. Father agreed to
make regular payments toward the arrears, pursuant to an installment plan. Additionally,
there would be a “stay of enforcement of [the judgment on arrears], contingent upon”
father’s adherence to the installment plan agreed to by the parties. Should father be late
on a single payment, “the entire balance [would be] due and payable, the contemplated
global resolution would be revoked, and all enforcement remedies would be available to
[mother].”
       The parties also agreed that if father “pays [$]25,000 a year for four years, then
that will resolve all principal, interest, childcare, attorney’s fees, and all other accrued
interest from this point onward, and all arrears with respect to the amounts that are due
and owing today would be forgiven.” The trial court also ordered father to pay to mother
$2,500 each month in child support, beginning June 1, 2013. The court further ordered
the issue of ongoing child support be continued to October 3, 2013; the court hoped the
parties could resolve the issue on their own prior to that hearing.
       Shortly after the resolution was entered in the record, father’s counsel prepared the
written order, which mother said did not reflect the terms of their agreement.
Accordingly, mother filed a motion seeking to “clarify the order” and have the court
include additional language in the order. A week later, on July 10, 2013, the order, as

                                               2
drafted by father’s counsel, was signed by the trial court without any of the changes
mother requested.
        Mother filed a notice of appeal from both the May 30, 2013, minute order (which
reported the global resolution) and the July 10, 2013, order (which codified the global
resolution). Mother also filed a motion to vacate the July 10, 2013, order. In support of
her motion, mother argued: “Incorrect or erroneous legal basis for the decision, not
consistent with or supported by the facts. The order, [sic] does not represent the
agreement of the parties, contains vague and ambiguous language, and [mother] did not
agree to CCP [sic] 664.6.” The court denied her motion.
        The parties appeared before the trial court again on October 3, 2013. Mother
asked the court to revoke the agreement codified in the July 10, 2013, order; the court
denied her request. In so doing, the court found father was in “substantial compliance”
with the July 10, 2013, order but sanctioned father in the amount of $2,500 under Family
Code section 271 for failing to comply with the literal terms of the July 10, 2013, order.
The issue of on-going child support was continued to November 15, 2013. Mother
appealed from this order as well.
        On April 3, 2014, mother filed a motion to vacate or set aside, on the grounds of
fraud and duress, both the July 10, 2013, order and a June 29, 2011, order in which the
trial court ordered father to pay $2,150 each month in child support. The parties
appeared before the trial court twice more in October 2014, and again on November 30,
2014.
        On November 20, 2014, the trial court revoked the July 10, 2013, order.
Accordingly, the entire amount of arrears ($125,000) was due and all enforcement
remedies were available to mother.
                                      DISCUSSION
        Mother contends the July 10, 2013, order is void for a variety of reasons. She
argues the order operates as an unlawful retroactive modification of child support. She

                                             3
also argues that the order unlawfully limits her ability to collect statutory interest on
unpaid child support and wrongly precludes her from seeking contempt for father’s
failure to pay child support. Regardless of whether the order did any of those things, the
trial court revoked the order on November 20, 2014. These claims are therefore moot.
(See MHC Operating Limited Partnership v. City of San Jose (2003) 106 Cal.App.4th
204, 214 [an appeal is moot if the reviewing court “ ‘can have no practical impact or
provide the parties effectual relief’ ”].) As is mother’s claim that the order for child
support included in the July 10, 2013, order also should be vacated.
       Mother also contends that the October 3, 2013, order should be vacated because it
“results in impermissible retroactive modification of child support.” That order,
however, simply continues the July 10, 2013, order for child support, finds father in
substantial compliance with the July 10, 2013, order, continues the July 10, 2013, order
regarding payment on arrears, and issues monetary sanctions against father. Mother is
not contesting the sanctions order on appeal, and any challenges to the remaining orders
contained within the October 3, 2013, order are moot now that the July 10, 2013, order
has been revoked.
       To the extent mother is arguing that, even though the July 10, 2013, order has been
revoked, she will be precluded from collecting interest and seeking contempt for the
period before the order’s revocation, her claims are not yet ripe. There is nothing in the
record to indicate mother has pursued the statutory interest or a claim of contempt in the
trial court and been refused because of the July 10 order. As such, any opinion issued by
this court would be advisory. Because the issues are not of substantial and continuing
public interest, we decline to consider them in this appeal. (See Saltonstall v. City of
Sacramento (2014) 231 Cal.App.4th 837, 849-850 [appellate courts may review issues
that are moot if the issues are “ ‘of substantial and continuing public interest’ ” but should
otherwise avoid issuing advisory opinions].)



                                               4
       Father’s request that mother pay his attorney fees as sanctions under Family Code
section 271 is denied. First, father failed to adequately brief the issue. Family Code
section 271 requires the court to “take into consideration all evidence concerning the
parties’ income, assets, and liabilities. The court shall not impose a sanction pursuant to
this section that imposes an unreasonable financial burden on the party against whom the
sanction is imposed.” Father failed to make any argument or include any citations to the
record addressing this statutory requirement.
       Second, although the appeal lacked merit, father has failed to establish that mother
filed the appeal in order to stymie settlement and increase the cost of litigation; also a
required element of section 271 sanctions.
                                      DISPOSITION
       The appeal is dismissed. The parties each shall bear their own costs on appeal.



                                                   RENNER                       , J.



We concur:



BLEASE                       , Acting P. J.



HULL                         , J.




                                              5